Citation Nr: 1645741	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from July 1960 to December 1960, and from February 1964 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of exposure to Agent Orange.  He argues, in part, that he was treated for relevant symptoms during service, and that shortly after service, he was diagnosed with thoracic outlet syndrome in response to complaints of hand symptoms.  He further argues that his subsequent diagnoses of carpal tunnel syndrome warrant a grant of his claim.  See e.g., Veteran's statement, received in November 2012; Veteran's appeal (VA Form 9), received in November 2012.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).  

In his appeal (VA Form 9), received in November 2012, the Veteran requested a hearing before a Veterans Law Judge at the RO.  

On June 23, 2016, the Veteran was sent a notice that he was scheduled for a hearing at the RO on July 12, 2016.

A report of general information (VA Form 27-0821), dated July 11, 2016, states that, "The Veteran called and stated he will be unable to attend his Travel Board Hearing scheduled for 07/12/2016.  He needs to obtain additional documentation.  He is requesting a reschedule."

The case was subsequently transferred to the Board.  On November 1, 2016, the Board sent the Veteran a letter and requested that he specify whether or not he still desired a hearing, and, if so, what type of hearing he wanted.  He was notified that if no response was received within 30 days, that, "the Board will use your previous selection to determine your choice of hearing."  

There is no record of a response.  Accordingly, a remand is warranted to afford the Veteran a hearing before a Veterans Law Judge at the RO.

The Board notes that its November 1, 2016, letter also requested that the Veteran state whether or not he desired to raise a claim for service connection for a low back disability.  Inasmuch as there is no record of a response to the Board's letter, no further action is warranted as to this issue.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Albuquerque, New Mexico, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


